internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-116060-99 date dec legend a b c d e f g date1 date2 date3 state1 state2 this responds to a letter dated date submitted on behalf of g requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election to be treated as a corporation for federal tax purposes under sec_301_7701-3 facts plr-116060-99 a is a partnership formed under the laws of state1 is classified as a corporation for federal tax purposes and is the common parent of an affiliated_group_of_corporations a owns all of the stock of b a corporation formed under the laws of state1 b owns all of the stock of c a corporation formed under the laws of state2 and owns all of the stock of e a corporation formed under the laws of state1 c owns all of the stock of d a corporation formed under the laws of state2 prior to date1 d owned all the stock of f a corporation formed under the laws of state1 a b and e are holding_companies and do not engage in an active trade_or_business f is engaged in two different businesses and decided to separate these businesses to this end the following transactions were undertaken on date2 f created g a limited_liability_company formed under the laws of state2 by transferring various contracts to g in exchange for the sole membership interest in g on date1 f distributed its interest in g to d who in turn distributed the stock of f to c c then distributed the stock of f it received from d to b b then contributed the stock in f to e after the transactions on date1 f is owned by e instead of d and g is owned by d instead of f the affiliated_group_of_corporations including a b c d e and f intended to have g be treated as a corporation for federal tax purposes however due to the relocation of the principal officer in charge of tax affairs for the group the responsibility for making the election was delegated to a subordinate who failed to make the election law and analysis sec_301_7701-3 provides guidance on the classification of domestic eligible entities for federal tax purposes generally a domestic eligible_entity with a single member is disregarded as an entity separate from its owner unless the entity elects to be treated otherwise sec_301_7701-3 under sec_301_7701-3 a domestic eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing a form_8832 entity classification election with the designated service_center an election under sec_301_7701-3 can be effective on the date specified on the form_8832 or on the date filed if no date is specified on the form the effective date specified on the form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_service bulletin plr-116060-99 sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result g is granted an extension of time for making the election to be treated as a corporation for federal tax purposes effective on date3 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is rendered on the applicability of sec_355 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter
